Order entered January 29, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-20-00073-CV

           IN RE ALPHA-BARNES REAL ESTATE SERVICES, L.L.C., Relator

                  Original Proceeding from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-01652-C

                                             ORDER
       Before the Court is relator’s January 17, 2020 petition for writ of mandamus. We request

that respondent and real parties in interest file responses, if any, by February 12, 2020.


                                                        /s/   DAVID J. SCHENCK
                                                              JUSTICE